DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show third support portion as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US Patent 7833024 B2).
As per claim 1, Takeuchi teaches a connector 10, comprising: an insulating member 11 including a first sidewall portion 14b, a second sidewall portion 13 configured to face the first sidewall portion 14b, and a bottom portion 11a configured to connect the first sidewall portion 14b and the second sidewall portion 13, the bottom portion 11a having an opening 17 formed between the first sidewall portion 14b and the second sidewall portion 13; and a conductive pin 21 including a fastening portion 22a disposed on the first sidewall portion 14b, a variable portion 24a configured to face the fastening portion 22a, and a connecting portion 24e configured to connect the fastening portion 22a and the variable portion 24a and disposed in the opening 17 formed in the bottom portion 11a, wherein the bottom portion 11a includes a support portion 11a having a smaller thickness (along 11a) than the bottom portion 11a and extending into the opening 17, the support portion 11a being configured to support the connecting portion 24e.  
As per claim 5, Takeuchi teaches a connector 10, wherein the variable portion 24a is disposed to be spaced apart from the second sidewall portion 13 at a predetermined interval (along 13), and at least part of the variable portion 24a is movable toward the second sidewall portion 13.  
As per claim 6, Takeuchi teaches a connector 10, wherein the variable portion 24a applies an elastic force (along 24a) toward the fastening portion 22a.  
As per claim 7, Takeuchi teaches a connector 10, wherein a fastening protrusion 24d is formed on the fastening portion 22a.  
As per claim 8, Takeuchi teaches a connector 10, wherein at least part of the variable portion 24a is curved to protrude toward the fastening portion 22a.  
As per claim 9, Takeuchi teaches a connector 10, wherein the conductive pin 21 further includes an extending portion 22c extending from the fastening portion 22a to face away from the connecting portion 24e with respect to the fastening portion 22a, and wherein at least part of the extending portion 22c faces the fastening portion 22a, and the first sidewall portion 14b is formed between the extending portion 22c and the fastening portion 22a.  
As per claim 10, Takeuchi teaches a connector 10, wherein a through-hole (along 22c) is formed through the first sidewall portion 14b to the bottom portion 11a, and at least part of the extending portion 22c is inserted into the through-hole (along 22c).  
As per claim 11, Takeuchi teaches a connector 10, wherein the extending portion 22c includes a fixed portion (along 22c) configured to face the fastening portion 22a and a connection portion 22e extending from the fixed portion (along 22c), and wherein the connection portion 22e is connected to a PCB (along 51 or 52).  
As per claim 12, Takeuchi teaches a connector 10, wherein the connection portion 22e extends in a direction parallel (along 24e) to the connecting portion 24e.  
As per claim 13, Takeuchi teaches a connector 10, wherein the second sidewall portion 13 has a receiving recess 15 formed thereon for receiving at least part of the variable portion 24a.  
As per claim 14, Takeuchi teaches a connector 10, wherein the variable portion 24a is connected with the opening 17 formed in the bottom portion 11a.  
As per claim 15, Takeuchi teaches an electronic device (see column 2, lines 14-29) comprising: a first PCB 51 disposed in the electronic device (see column 2, lines 14-29), the first PCB 51 including one or more pieces of first wiring; a first connector 30 mounted on the first PCB 51 and electrically connected with the first wiring; a second PCB 52 disposed in the electronic device (see column 2, lines 14-29), the second PCB 52 including one or more pieces of second wiring; a second connector 10 mounted on the second PCB 52 and electrically connected with the second wiring; and a cable (along 51) configured to electrically connect the first wiring of the first PCB 51 and the second wiring of the second PCB 52, wherein the cable (along 51) includes a first corresponding connector 10 coupled to the first connector 30 and a second corresponding connector 30 coupled to the second connector 10, wherein each of the first connector 30 and the second connector 10 includes: an insulating member 11 including a first sidewall portion 14b, a second sidewall portion 13 configured to face the first sidewall portion 14b, a bottom portion 11a configured to connect the first sidewall portion 14b and the second sidewall portion 13, the bottom portion 11a having an opening 17 formed between the first sidewall portion 14b and the second sidewall portion 13, and a support portion 11a extending from the bottom portion 11a into the opening 17 to cover part of the opening 17; and a conductive pin 21 including a fastening portion 22a disposed on the first sidewall portion 14b, a variable portion 24a configured to face the fastening portion 22a, and a connecting portion 24e configured to connect the fastening portion 22a and the variable portion 24a and supported by the support portion 11a, wherein the support portion 11a has a smaller thickness (along 11a) than the bottom portion 11a, and wherein the first corresponding connector 10 and the second corresponding connector 30 are inserted between the fastening portions 22a and the variable portions 24a of the first connector 30 and the second connector 10, respectively.  
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 2, the prior art fails, provide or suggest, wherein the support member includes: a first area extending from an edge of the opening in a lengthwise direction of the connecting portion by a first distance; and second areas formed on opposite sides of the first area, the second areas extending from the edge of the opening in the lengthwise direction of the connecting portion by a second distance greater than the first distance, and wherein the second areas support opposite lateral end portions of the connecting portion.  
As per claim 3, the prior art fails, provide or suggest, wherein the support portion extends from the fastening portion to cover part of the opening, wherein the support portion includes a first support portion disposed in a first lateral end portion of the opening and configured to support a first lateral end portion of the connecting portion, a second support portion disposed in a second lateral end portion of the opening and configured to support a second lateral end portion of the connecting portion, and a third support portion formed between the first support portion and the second support portion, and wherein the third support portion has a smaller length than the first support portion or the second support portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831